DETAILED ACTION
	
Response to Arguments
Applicant's arguments filed 06-10-2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach a porous silica having a plurality of pores interconnected mutually and an electrolyte coating inner surfaces of the pores. Examiner respectfully disagrees. 
Miyoshi (WO 2011/024848 A1) teaches a solid electrolyte that comprises an ionic liquid (paragraphs 21-27), inorganic oxide particles (paragraphs 28-29), and an electrolyte salt (paragraph 43-45), wherein the inorganic oxide particles include porous silica (paragraph 28). 
Yong (US 2006/008700) teaches an organic/inorganic composite porous film that comprises inorganic particles having a pore structure that are interconnected (paragraph 21) and further teaches that such modification can improve lithium ion conductivity and heat resistance (paragraph 32). 
The combination of Miyoshi and Yong teaches inorganic particles (porous silica) and the electrolyte is formed in the inner surfaces of the porous silica (see Example 1 and based on the preparation of solid electrolyte and it is evident that there is electrolyte in the pores of the silica). 
Applicant further argues that the cited prior art fails to teach the molar ratio of the EMI-FSI to silica as claimed. 
However, Miyoshi teaches that the ionic liquid comprises 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)imide [EMI-FSI] and the electrolyte salt dissolved in the EMI-FSI (paragraphs 24-25), wherein the 8 g of EMI-FSI and 3 g of silica are mixed (see Example 1 and preparation of solid electrolyte which overlaps with the claimed molar ratio of EMI-FSI to silica [1 to 3.5]). 
Applicant arguments are still not persuasive for reasons made herein and of record, and recommends an interview to resolve any remaining issues. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729